Citation Nr: 1539598	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1951 to March 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned; a transcript of this hearing has been associated with the record.  In November 2014, the case was remanded for further development.  An interim (May 2015) rating decision granted service connection for coronary artery disease (CAD).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, following the Board's November 2014 remand, the AOJ granted service connection for CAD.  Secondary service connection is warranted where there is evidence of a current disability for which service connection is claimed; evidence of an already service-connected disability; and evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.

The record shows that the Veteran has a diagnosis of hypertension.  An April 2015 VA opinion notes that it is less likely than not that the Veteran's hypertension is related to service as there is no diagnosis of hypertension in service nor are the documented blood pressures elevated.  However, the Veteran has now established service connection for coronary artery disease and there is no medical evidence addressing the possibility that his hypertension may be related to or aggravated by this service connected disability.  Accordingly, remand to secure a medical opinion in the matter is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record complete copies of all pertinent VA treatment records (not already associated with the record).  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  

2.  Thereafter, the AOJ should forward the Veteran's record to the April 2015 VA examiner (if that examiner is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought) for review and an addendum opinion that considers and discusses the likely etiology of his hypertension, and specifically whether or not it was caused or aggravated by his service-connected CAD.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the opinion.  Upon review of pertinent medical history, the examiner should provide an opinion that responds to the following:

Based on the factual evidence of record, is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was either caused or aggravated by (increased in severity due to) his service-connected CAD?  If the opinion is to the effect that the Veteran's CAD did not cause, but aggravated, the hypertension, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.  If the hypertension is determined to not be related to the Veteran's service-connected CAD, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.
 
3. The AOJ should then readjudicate the claim of service connection for hypertension.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




